     Case 2:20-cv-07610-GW-PVC Document 20 Filed 01/27/21 Page 1 of 2 Page ID #:59
                                                                   JS-6
 1

 2

 3

 4

 5

 6

 7

 8

 9                        UNITED STATES DISTRICT COURT
10                      CENTRAL DISTRICT OF CALIFORNIA
11

12     ANTHONY BOUYER, an                 Case No. CV 20-7610-GW-PVCx
13     individual,

14                                            ORDER DISMISSAL WITH
       Plaintiff,                             PREJUDICE
15
       v.
16

17     WESTPORT CHATSWORTH
       SELF STORAGE LLC, a
18     Delaware limited liability
19     company; and DOES 1-10,
       inclusive,
20

21     Defendants.
22

23

24

25

26

27
                                          1
28
                               [PROPOSED] ORDER
                           DISMISSAL WITH PREJUDICE
     Case 2:20-cv-07610-GW-PVC Document 20 Filed 01/27/21 Page 2 of 2 Page ID #:60


 1         After consideration of the Joint Stipulation for Dismissal of the entire action

 2   with Prejudice filed by Plaintiff Anthony Bouyer (“Plaintiff”) and Westport
 3
     Chatsworth Self Storage LLC (“Defendant”), the Court hereby enters a dismissal
 4

 5   with prejudice of Plaintiff’s Complaint in the above-entitled action, in its entirety.

 6   Each party shall bear his or its own costs and attorneys’ fees.
 7

 8         IT IS SO ORDERED.
 9
     DATED: January 27, 2021
10

11
                                      HON. GEORGE H. WU, U.S. DISTRICT JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
                                         2
28
                                  [PROPOSED] ORDER
                              DISMISSAL WITH PREJUDICE
